OPINION OF THE COURT
Per Curiam.
Respondent, Deborah E. Jordon, was admitted to the prac*142tice of law in New York by the First Judicial Department on June 27, 1978. Respondent was employed in an office for the practice of law within the First Judicial Department until April 1, 1993 when her employment was terminated and she voluntarily withdrew from practice.
By motion dated September 26, 1994, the Departmental Disciplinary Committee for the First Judicial Department (the Committee) is seeking an order suspending respondent from the practice of law nunc pro tunc as of June 21, 1994 for an indefinite period and until the further order of this Court on the ground of incapacity due to mental infirmity or illness pursuant to 22 NYCRR 603.16 (b) (1). On February 15, 1994 the Committee mistakenly brought a petition seeking the suspension of one Deborah M. Jordan, who was admitted to practice in the Appellate Division, First Department, on June 14, 1983, and this Court, under the facts presented therein, entered an order suspending Deborah M. Jordan. The facts set forth in the February 15 petition form the basis for the current motion.
22 NYCRR 603.16 (b) (1) provides in pertinent part as follows: "(1) Whenever the Departmental Disciplinary Committee shall petition this court to determine whether an attorney is incapacitated from continuing to practice law by reason of physical or mental infirmity or illness or because of addiction to drugs or intoxicants, this court may take or direct such action as it deems necessary or proper to determine whether the attorney is so incapacitated, including examination of the attorney by such qualified experts as this court shall designate. If, upon due consideration of the matter, this court is satisfied and concludes that the attorney is incapacitated from continuing to practice law, it shall enter an order suspending him on the ground of such disability for an indefinite period and until the further order of this court and any pending disciplinary proceedings against the attorney shall be held in abeyance.”
Prior to the Committee filing the February 15, 1994 petition, respondent, Deborah E. Jordon, submitted an affidavit in which she admits that she suffers from severe chronic depression and that her condition has caused her to engage in serious professional misconduct. In addition, a written report from respondent’s treating psychiatrist dated January 24, 1994 indicates that respondent is presently mentally incapacitated to an extent and degree requiring that she not resume the practice of law until her "fragile condition” changes. Said *143affidavit and report and the fact that no opposition has been interposed to the petition, sufficiently establish respondent’s inability to continue the practice of law at this time. (See, Matter of Deull, 180 AD2d 366 [1st Dept 1992]; Matter of Bodner, 160 AD2d 75 [1st Dept 1990]; Matter of Seltzer, 136 AD2d 83 [1st Dept 1988].)
On February 22, 1994 respondent’s counsel was served by mail with a copy of the Committee’s February 15th petition to suspend respondent from the practice of law. As indicated, to date neither respondent’s counsel nor respondent has interposed a response to that petition or the current motion.
Accordingly, the Committee’s motion for an order suspending respondent, Deborah E. Jordon, from the practice of law pursuant to 22 NYCRR 603.16 (b) (1) nunc pro tunc as of June 21, 1994, and for an indefinite period of time upon the ground that respondent is incapacitated by reason of mental infirmity, is granted. (The opinion Per Curiam filed with this Court’s order entered on June 21, 1994 [200 AD2d 215] is recalled and vacated and the foregoing substituted therefor.)
Sullivan, J. P., Asch, Nardelli, Williams and Tom, JJ., concur.
Motion granted and respondent is suspended from practice as an attorney and counselor-at-law in the State of New York nunc pro tunc as of June 21, 1994 for an indefinite period, effective immediately, and until the further order of this Court. The order of this Court entered on June 21, 1994 (200 AD2d 215) is recalled and vacated.